Title: From Thomas Jefferson to Lucy Ludwell Paradise, 30 April 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Apr. 30. 1789.

I have now the honour to acknowledge the receipt of your favor of the 14th. inst. I am in hopes Mr. Paradise will be persuaded to remain here till the deed comes, tho’ it will be with difficulty. I have not yet received my permission to go to America: but I expect it daily. However I may very likely be not gone the middle of May, and consequently may receive my books from Pinetti’s sale before I go. Since you have been so good as to take on yourself the trouble  of this commission, I must beg leave to add two more books to my list.
1105.Dioscoride della Medicinal materia de Longiano 8vo. 10/.
6625. Theophrasti historia plantarum à Gaza. Lat. 8vo. 7/6.
I would not chuse to go higher than the prices I have marked either for these or the books formerly noted. Your business in America shall be done as you desire. I expect Mr. Short the ensuing week. My daughters present you their affectionate respects, and I have the honor to be with sentiments of the most perfect esteem & attachment Dear Madam Your most obedt. & most humble servt,

Th: Jefferson

